Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 04, 2019

The Court of Appeals hereby passes the following order:

A20A0689. RICKY SMITH v. AUTO OWNER’S INSURANCE COMPANY.

      Auto Owner’s Insurance Company sued Ricky Smith. The trial court granted
summary judgment to Auto Owner’s, awarding $2,239.36, plus accrued interest in the
amount $355.60, plus costs. Smith filed this direct appeal. We, however, lack
jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is [$10,000] or less, an application for
discretionary appeal is required.” Lightwerk Studios v. Door Units of Ga., 184 Ga.
App. 148, 149 (361 SE2d 32) (1987); see OCGA § 5-6-35 (a) (6). As the total
judgment in favor of Auto Owner’s is for less than $10,000, the entry of summary
judgment provides no basis for a direct appeal in this case. See Ca-Shar, Inc. v.
McKesson Corp., 204 Ga. App. 865, 865-866 (420 SE2d 810) (1992). Because Smith
was required to file a discretionary application, we lack jurisdiction to consider this
direct appeal, which is hereby DISMISSED. See Hill v. Rose Electric Co., 220 Ga.
App. 603, 604 (469 SE2d 844) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/04/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.